COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Kendall Bell v. The State of Texas

Appellate case number:   01-15-00510-CR

Trial court case number: 1394740

Trial court:             263rd District Court of Harris County

       On June 29, 2018, appellant filed in this court a motion for bail. We deny this motion.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually     Acting for the Court

Panel consists of Justices Keyes, Brown, and Caughey


Date: July 12, 2018